FILED
                           NOT FOR PUBLICATION                                FEB 27 2017

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-10222

              Plaintiff-Appellee,                D.C. No. 1:13-cr-00593-JMS

 v.
                                                 MEMORANDUM*
LAWRENCE M. TUITELE,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    J. Michael Seabright, Chief Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Lawrence M. Tuitele appeals pro se from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Tuitele contends that he is entitled to a sentence reduction under

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The district court

correctly concluded that Tuitele is ineligible for a sentence reduction because

Amendment 782 did not lower his applicable sentencing range. See 18 U.S.C.

§ 3582(c)(2); Leniear, 574 F.3d at 673. Contrary to Tuitele’s argument, the district

court properly determined his applicable guidelines range without regard to the

downward departure that the court granted at his original sentencing. See U.S.S.G.

§ 1B1.10 cmt. n.1(A); United States v. Ornelas, 825 F.3d 548, 554-55 (9th Cir.

2016).

      AFFIRMED.




                                          2                                   16-10222